Citation Nr: 0208692	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  98-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	John Stevens Barry, Esq.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran had active duty from January 1965 to August 1968 
and from July 1971 to March 1988.  The veteran died in April 
1997.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The appellant has since relocated her 
residence within the jurisdiction of the Cheyenne, Wyoming 
RO.

The Board remanded the issue that is the subject of this 
decision in October 1999 and December 2000.  Review of the 
actions performed by the RO reveal that the mandate of that 
remand has been fulfilled to the extent possible.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO requested information 
from the appellant in an attempt to fulfill the mandate of 
the December 2000 remand; however, no response was received.  
While VA does have a duty to assist in the development of the 
appellant's claim, this duty is not limitless.  Her 
cooperation in responding to requests for information is 
required. As the Court has noted, the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
claimant wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480 (1992).



FINDINGS OF FACT

1.  The veteran died in April 1997.  The death certificate 
lists the cause of death as cardiac arrest due to 
cardiomyopathy.  The certificate lists hypoxic brain injury 
as a significant condition contributing to the death but not 
related.

2.  At the time of his death, the veteran had multiple 
service-connected disabilities with a combined service-
connected disability rating of 70 percent.  He had been found 
entitled to total disability based on individual 
unemployability as of February 1995.

3.  The veteran's fatal cardiac arrest due to cardiomyopathy 
and hypoxic brain injury, began many years after service, 
were not caused by or incident with service, and were not 
caused or worsened by his service-connected disabilities.

4.  The veteran's service-connected disabilities did not 
substantially or materially contribute to his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107  (West 1991); 38 C.F.R. § 3.312 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case, and most 
significantly in the Board remands of October 1999 and 
December 2000 informed the appellant and her representative 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the appellant has not referenced 
any unobtained evidence that might aid her claim or that 
might be pertinent to the bases of the denial of this claim.  
The Board finds that another medical opinion is not 
necessary, as the record contains sufficient medical evidence 
to decide the claim.  See 66 Fed. Reg. at 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  In sum, there is no 
indication in this case that the appellant's claim for 
benefits is incomplete. 

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The Board 
found the claim well-grounded in a decision in October 1999 
concurrent with the remand.  Since that time, the RO has 
dealt with the merits of the claim, and did not base its 
determination on the concept of a well-grounded claim.  The 
RO has also provided the appellant with clear notice of the 
evidence considered and the types of evidence she needed to 
submit to support her claim.  The Board finds that it is not 
prejudicial to the appellant to proceed to adjudicate the 
claim on the current record.  See Bernard v. Brown, 
4 Vet. App. 384 (1994).

Law and Regulation

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2001); Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  Lathan v. Brown, 7 Vet. App 359 (1995).

Analysis

The veteran died in April 1997.  The death certificate lists 
the cause of death as cardiac arrest due to cardiomyopathy.  
The certificate lists hypoxic brain injury as a significant 
condition contributing to the death but not related.

At the veteran's death, service connection had been 
established for low back pain, chronic, ankylosing 
spondylitis, rated at 40 percent disabling; adjustment 
disorder, rated at 50 percent disabling; fibromyalgia, 
avascular necrosis of the right and left hips, rated at 20 
and 10 percent respectively; tinnitus rated at 10 percent; 
carpal tunnel releases of the right and left hands, rated 10 
percent each; acid peptic disease of the stomach, rated at 10 
percent; headaches, dizziness, tiredness, increased 
respiration, dry nose, mouth and throat, rated 10 percent; 
and right knee injury, right clavicle resection, and 
laceration of the left finger all rated noncompensably.  
Combined, with application of bilateral factors, the veteran 
was rated as 70 percent disabling, and had been found to be 
entitled to a total disability rating based on individual 
unemployability. 

There is no evidence that the veteran's cardiomyopathy or 
hypoxic brain injury developed during service or within a 
year of service separation.  Review of service medical 
records indicates the veteran underwent cardiac testing in 
May 1987 after complaints of left sided chest pain.  No 
cardiac abnormalities were noted.  Pleurisy was diagnosed.  
There was no further record made during the veteran's period 
of active service that noted complaint, treatment, 
abnormality, or diagnosis related to the veteran's heart.  
Post service VA examination in August 1988, found none of the 
disorders that caused or contributed to the veteran's death.  
Thus, there is no basis for linking cardiomyopathy or hypoxic 
brain injury to the veteran's service by means of the 
presumption provisions of 38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  There is also no 
medical evidence otherwise showing any continuity of 
pertinent symptomatology to suggest a link between any of the 
medical conditions involved with the veteran's death and his 
military service.

In August 1995, the veteran's medications were reviewed for 
possible connection to heart palpitations.  The VA physician 
noted that the veteran was not taking medication for any 
service-connected disorder that would cause heart 
palpitations.

The evidence shows that the veteran experienced sudden 
cardiac death while playing a game with his family on 
February 23, 1997.  University of Nebraska Medical Center 
records indicate that the veteran had anoxic encephalopathy 
and postanoxic myoclonus that were treated with Aricept and 
Depakote.  A cardiac catheterization showed a large left 
ventricle with preserved ejection fraction and a 60 percent 
midright coronary artery lesion, otherwise, minimal disease 
elsewhere.  He experienced polymorphic ventricular 
tachycardia and had a cardiac arrest the evening following 
the catheterization.  He was resuscitated, stabilized, and 
sent to the intensive care unit.  Thereafter he had no 
further episodes of ventricular tachycardia and his 
electrocardiogram remained in normal sinus rhythm.  He was 
also ruled out for myocardial infarction.  An ICD 
(implantable cardioverter defibrillator) was placed and he 
was discharged at the end of March 1997.  The diagnoses were 
sudden cardiac death, anoxic encephalopathy, coronary artery 
vasospasm with resultant polymorphic ventricular tachycardia 
and sudden cardiac death while in the hospital, and low back 
pain.

A neuropsychiatric evaluation taken during the 
hospitalization indicated that the veteran had significant 
hippocampal damage and the sort of overall neuropsychological 
picture found following acute oxygen deprivation.  

The veteran was brought to Bryan Memorial Hospital emergency 
room by an ambulance crew on April 9, 1997 in cardiac arrest.  
He was pronounced dead after efforts to revive him failed.

An October 1997 letter from G. A, M.D., an 
obstetrician/gynecologist/infertility specialist, was 
submitted by the appellant.  He noted that he had reviewed 
the veteran's chart, and felt that his chronic depression and 
anxiety contributed to his heart attack and subsequent death.  
He asserted that it was also possible that the medication he 
was taking for the depression could have contributed to the 
heart attack. 

The RO requested an opinion from a VA physician, S.R., M.D., 
Chief of Primary Care Service at the VAMC in Lincoln, 
Nebraska.  He noted that the veteran died as a result of 
cardiac arrest which occurred at Madonna Rehabilitation 
Hospital on April 9, 1997.  He was taken to Bryan Hospital 
where attempts at resuscitation were unsuccessful and he was 
pronounced dead.  Although no autopsy was performed, the 
doctor noted that one might safely assume that the cardiac 
arrest was precipitated by myocardial infarction and coronary 
artery disease, in light of the fact that he had evidently 
suffered previous damage to the heart (cardiomyopathy) from 
prior myocardial infarction(s).  He noted that studies had 
shown this is far and away the most frequent cause of cardiac 
arrest.

The doctor noted that the veteran was service-connected for a 
number of conditions, none of which was felt to be associated 
with development of coronary artery disease and myocardial 
infarction.  The veteran did have hypertension and smoked 
cigarettes, both of which were well recognized as strong risk 
factors for coronary artery disease.  The doctor noted he 
would therefore conclude that the service-connected 
conditions did not contribute materially to his death.

The VA doctor noted that he would take exception to the 
letter contained in the C-file by Dr. G.A.  He opined that 
chronic depression and anxiety are not generally recognized 
risk factors for the development of coronary artery disease, 
and he did not feel they contributed materially to his death.  
He noted finally that although he did not find a record of 
precisely what antidepressant medication the veteran was 
taking at the time of his death, he felt that it was very 
unlikely that this was factor in the veteran's death. 

The appellant contends, in essence, that the veteran's 
service-connected disorders or the medication prescribed to 
treat the veteran's disorders contributed to his death.  In 
support of her claim, the appellant has submitted a medical 
statement from a physician; however, the Board notes that it 
includes no rationale to support the opinion.  Additionally, 
the Board notes that the physician is a specialist in a field 
unrelated to either mental health or cardiology.

The Board also notes that Dr. G.A. stated that he felt that 
the veteran's chronic depression and anxiety contributed to 
his heart attack and his subsequent death.  Arguably, this 
demonstrates only a casual relationship between the veteran's 
service-connected mental disorders and his terminal disorders 
rather than a causal link.  In order to constitute the 
contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312(c).  

The Board finds that the private doctor's opinion does offer 
some support for the claim in that it suggests the veteran's 
service-connected disorders or treatment for same aggravated 
the veteran's fatal diseases.  See 38 C.F.R. § 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995) (concerning 
secondary service connection via aggravation).  However, it 
is the Board's judgment that Dr. G.A.'s opinion is outweighed 
by the opinion obtained from the VA physician.  Aside from 
the fact that the VA physician's specialty appears to be more 
pertinent to the issue at hand, the opinion reflects the 
opining physician's familiarity with the veteran's social 
history and course of treatment.  The opinion was more 
detailed in its analysis and provided rationales for the 
opinion.  Moreover, the VA physician was unequivocal in 
concluding that the veteran's service-connected disorders did 
not play a causative role in the veteran's death, to include 
specifically ruling out side effects of medications as a 
contributing cause of death.  

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  To the extent that the 
private physician's opinion supports a finding that the 
veteran's service-connected mental disorders met the 
conditions of causality required by § 3.312(c), the Board 
finds the opposing opinion of the VA physician more 
probative.  It is proffered based on more relevant expertise 
and medical training, and is accompanied by a more thorough 
exposition of the reasons and bases supporting the opinion. 

Absent more compelling medical evidence that a service-
connected disability contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death, the Board finds the 
preponderance of the evidence against the appellant's claim.

Because the preponderance of the evidence is against the 
appellant's claim, the "benefit of the doubt" rule is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2001).  The appellant's claim must be 
denied.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

